Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21:
(i) “the length and a threshold for the length of the queue” is indefinite because it is unclear whether the underlined “threshold length” is referring to the earlier recited “a threshold length”.

Claims 28:
(i) “the length and threshold length of the queue” is indefinite because it is unclear whether the underlined “threshold length” is referring to the earlier recited “a threshold for a length”.

Claims 39:
(i) “the length and the threshold for the length of the queue” is indefinite because it is unclear whether the underlined “the threshold for the length” is referring to the earlier recited “a threshold length”. Clarification is required.

Please note that all dependent claims depending from the independent claims above are rejected as indefinite for depending from indefinite parent claims, as set forth above.

Response to Arguments
Please see updated indefiniteness 112(b) rejection above.
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s arguments against SARCA would appear to stem from its belief that SARCA does not disclose certain claim features.  However, it would appear that those claim features are either taught/disclosed by the other cited art [WESTON or SANDARARAJAN, for example, the priority levels], or are rejected by SARCA based on a broadest reasonable interpretation of the claim terms at issue. Applicant specifically alleges that SARCA does not teach changing communication parameters according to the queue thresholds, where such communication parameters pertain to window size.  However, as set forth in the rejection below, adjusting window size is taught by Weston and Sandararajan, not SARCA.
Applicant argues that Weston’s teaching is not adequate for rejecting the claim feature of “adjusting” window size because limiting the increase of the window size is, according to the Applicant, not an embodiment of “adjusting” the window size.  The examiner would respectfully disagree. As further discussed below, the totality of Weston’s teachings teaches that the window size may be restrained from increasing if the queue/buffer threshold is exceeded, and that the window size may be allowed to increase if the queue/buffer threshold is not exceeded.  In view of this, the two actions of prohibiting and allowing increase of window size would be BRI embodiments of “adjusting” the window size: prohibiting increase of window size would stop the natural increase of window size [e.g., as in TCP], thus constraining, i.e., adjusting, the normal operations of window size management; and allowing the increase of window size would clearly change, “adjust”, the window size.
Applicant’s arguments against Sandararajan are unpersuasive because the feature Sandararajan allegedly fails to disclose are taught by WESTON and Sarca.  It would appear that Applicant’s arguments, generally speaking, are an instance of “piecemeal” attack against the nonobviousness rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see rejection below for details.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 6, 9, as set forth respectively below, of U.S. Patent No. 10,868,770 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
AS to claim 21, claim 1 of ‘770 discloses 
A method comprising: identifying, by a device, a length and a threshold length of a queue for storing data packets of a plurality of data packet flows to be communicated via a network interface  (claim 1 of ‘770: (a) ); 
adjusting, by the device, a window size of one or more data packet flows based at least on a priority of the one or more data packet flows and the length and threshold length of the queue (claim 1 of ‘770: (b) and (c) ); and 
receiving, by the device, one or more data packets for one or more data packet flows based at least on the adjusted window size (claim 1 of ‘770: (d) ).
AS to claim 22, claim 1 of ‘770 discloses the method as in the parent claim 21.
Claim 1 further discloses further comprising identifying, by the device, the one or more data packet flows based at least on the length and threshold length of the queue. (claim 1: (b) )
AS to claim 23, claim 1 of ‘770 discloses the method as in the parent claim 21.
Claim 1 further discloses further comprising identifying, by the device, the one or more data packet flows using a ratio of an amount by which the length of the queue exceeds the threshold length of the queue to an amount by which a maximum length of the queue exceeds the threshold length of the queue. (claim 1: (b) )
AS to claim 24, claim 1 of ‘770 discloses the method as in the parent claim 23.
Claim 5 further discloses further comprising identifying, by the device, a number of the one or more data packet flows proportional to the ratio. (claim 5 of ‘770)
AS to claim 25, claim 1 of ‘770 discloses the method as in the parent claim 21.
Claim 6 further discloses further comprising identifying, by the device, the one or more data packet flows based at least on the priority. (claim 6 of ‘770)
AS to claim 26, claim 1 of ‘770 discloses the method as in the parent claim 21.
Claim 2 further discloses further comprising communicating, by the device, the one or more data packets for the one or more data packet flows via the network interface based at least on the adjusted window size. (claim 2 of ‘770)
AS to claim 27, claim 1 of ‘770 discloses the method as in the parent claim 21.
Claim 9 further discloses further comprising communicating, by the device, the one or more data packets to a client or a server. (claim 9 of ‘770)
AS to claim 28-34, see rejections for claims 21-27, in the same order, respectively.
AS to claim 35-38, see rejections for claims 21-24, in the same order, respectively.
AS to claim 39-40, see rejections for claims 21 and 23, in the same order, respectively.

Claims 21-26,28-33,35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, as set forth respectively below, of U.S. Patent No. 10,091,124 B2, in view of U.S. Patent Publication No. 2013/0343398 A1 to Sarca. Although the claims at issue are not identical, they are not patentably distinct from each other.
AS to claim 21, claim 1 of ‘124 discloses 
A method comprising: identifying, by a device, a length and a threshold length of a queue (claim 1 of ‘124: “acquire information regarding TCP characteristics of a plurality of data packets comprising a plurality of data packet flows …”, “obtain queue information associated with the plurality of data packets, wherein the queue information comprises at least in formation about a queue length and a queue threshold of the queue” ); 
adjusting, by the device, a window size of one or more data packet flows based at least on a priority of the one or more data packet flows and the length and threshold length of the queue (claim 1 of ‘124: “adjust a receive window size of the selected plurality of data packet flows based on the TCP characteristics, the flow priority and the queue information” ); and 
receiving, by the device, one or more data packets for one or more data packet flows based at least on the adjusted window size (claim 1 of ‘124: “wherein the device is configured to receive one or more packets for the selected plurality of data flows based at least on the adjusted receive window size”).
Claim 1 of ‘224 does not appear to explicitly disclose “a queue for storing data packets of a plurality of data packet flows to be communicated via a network interface”
Sarca discloses “a queue for storing data packets of a plurality of data packet flows to be communicated via a network interface” (Fig. 2, paragraphs 16-22, in particular, paragraphs 16-17, disclosing a queue 201 that stores packets from multiple priority levels that comprises various discard thresholds 201-203, wherein the queue length is compared against such discard thresholds).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sarca’s teachings, in conjunction with and to modify claim 1 of ‘124, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that Sarca’s teaching of “a queue for storing data packets of a plurality of data packet flows to be communicated via a network interface” and claim 1’s teaching of “identifying, by a device, a length and a threshold length of a queue” are combinable to reject “identifying, by a device, a length and a threshold length of a queue for storing data packets of a plurality of data packet flows to be communicated via a network interface”.  The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 22, claim 1 of ‘124 and Sarca teach the method as in the parent claim 21.
Claim 1 further discloses further comprising identifying, by the device, the one or more data packet flows based at least on the length and threshold length of the queue. (claim 1: “determine a ratio of which the queue length exceeds the queue threshold”,  “select a number of the plurality of data packet flows, wherein the number is proportional to the ratio”)
AS to claim 23, claim 1 of ‘124 and Sarca teach the method as in the parent claim 21.
Claim 6 further discloses further comprising identifying, by the device, the one or more data packet flows using a ratio of an amount by which the length of the queue exceeds the threshold length of the queue to an amount by which a maximum length of the queue exceeds the threshold length of the queue. (claim 6)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize claim 6’s teachings, in conjunction with and to modify the combined teachings of Sarca and claim 1 of ‘124, to reject the limitations of this claim. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 24, claim 6 of ‘124 and Sarca teach the method as in the parent claim 23.
Claim 1 further discloses further comprising identifying, by the device, a number of the one or more data packet flows proportional to the ratio. (claim 1: “determine a ratio of which the queue length exceeds the queue threshold”,  “select a number of the plurality of data packet flows, wherein the number is proportional to the ratio”)
AS to claim 25, claim 1 of ‘124 and Sarca teach the method as in the parent claim 21.
Claim 4 further discloses further comprising identifying, by the device, the one or more data packet flows based at least on the priority. (claim 4)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize claim 4’s teachings, in conjunction with and to modify the combined teachings of Sarca and claim 1 of ‘124, to reject the limitations of this claim. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 26, claim 1 of ‘124 and Sarca teach the method as in the parent claim 21.
Claim 1 further discloses further comprising communicating, by the device, the one or more data packets for the one or more data packet flows via the network interface based at least on the adjusted window size. (claim 1, where “communicating” encompasses receiving of packets)
AS to claim 28-33, see rejections for claims 21-26, in the same order, respectively.
AS to claim 35-38, see rejections for claims 21-24, in the same order, respectively.
AS to claim 39-40, see rejections for claims 21 and 23, in the same order, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,28,35,39,22,25,26,29,32,33,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2013/0343398 A1 to Sarca, in view of U.S. Patent Publication No. 2007/0076726 A1 to Weston et al., further in view of U.S. Patent Publication No. 2012/0106342 A1 to Sundararajan et al.
As to claim 21, Sarca discloses 
A method comprising: (a) identifying, by a device (paragraphs 1-7, disclosing “a queuing point in a packet based communication system”, teaching to a PHOSITA at least a “device” in such system that would comprise such queuing point, wherein the methods disclosed in SARCA are implemented, and such packet based communication system would comprise devices that have network interfaces for transceiving actual data packets), a length and a threshold length of a queue for storing data packets of a plurality of data packet flows to be communicated via a network interface (Fig. 2, paragraphs 16-22, in particular, paragraphs 16-17, disclosing a queue 201 that stores packets from multiple priority levels that comprises various discard thresholds 201-203 [i.e., each of these discloses “threshold length”], wherein the queue length is compared against such discard thresholds, thus necessarily teaching that the queue length and a threshold length of a queue are “identif[ied]”, teaching this limitation); 
Adjusting, by the device, communications parameters of one or more data packet flows of the plurality of data packet flows (Fig. 2, paragraphs 16-22, in particular, paragraphs 16-17, disclosing, for example, when the queue length of 201 exceeds discard threshold 203 [an embodiment of “the threshold length of the queue”], then “service priority 3 packets are all discarded”, wherein the “a ratio of an amount by which the length of the queue exceeds the threshold of the queue” is understood to mean, at least, for example, the ratio of the queue length of 201 to the discard threshold 203, and where the “service priority 3 packets” are the “one or more data packet flows”, teaching to a PHOSITA that such “service priority 3 packets” [i.e., “one or more data packet flows”] are selected based on the ratio of the queue length of 201 to the discard threshold 203, where the “service priority 3 packets” are discarded accordingly, thus having their conventional communications status/parameters interrupted and/or adjusted);
receiving, by the device, one or more data packets for the one or more data packet flows (Fig. 2, paragraphs 15-22, disclosing that the data packets are received at the subject queuing point shown in Fig. 2 and then transmitted onto link 108).
Sarca does not appear to explicitly disclose adjusting, by the device, a window size of one or more data communications based at least on the length and threshold length of the queue; receiving, by the device, one or more data packets for one or more data communications based at least on the adjusted window size.
Weston discloses adjusting, by the device, a window size of one or more data communications based at least on the length and a threshold for the length of the queue (paragraphs 4-13 and 62-65, in particular, paragraph 63, disclosing “if the receiving device’s total buffer space (e.g., RAM) that is being used exceeds a threshold, then the receive window may not be allowed to increase in size temporarily [i.e., an embodiment of “adjusting … a window size” since the window size is understood to increase automatically by default, such as in TCP, and thus restricting the window size from naturally increasing would be a BRI instance of “adjusting”]”, further teaching adjusting the receive window size when, e.g., “more than 8MB is being used [i.e., the recited “length”] and more than ¼ of the total RAM is being used [i.e., the recited “threshold for the length of the queue”]”, thus teaching the recited condition “based at least one the length and threshold of the queue”, teaching this limitation; further note that in the teachings above, if the length of the queue/buffer is less than the threshold, then the window size is allowed to increase, which is another embodiment of “adjusting” the window size based on the length and threshold of the queue); and 
receiving, by the device, one or more data packets for the one or more data communications based at least on the adjusted window size. (see citations and discussion above).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Weston’s teachings, in conjunction with and to modify Sarca’s teachings, to reject the limitations of this claim.  In particular, Weston’s teaching of “adjusting, by the device, a window size of one or more data communications based at least on the length and a threshold for the length of the queue” and Sarca’s teaching of “Adjusting communications parameters of one or more data packet flows of the plurality of data packet flows” [where such communications parameters would correspond to the window size disclosed and taught in Weston, and where the data communications in Weston would correspond to Sarca’s data packet flows] are combinable to reject “adjusting, by the device, a window size of one or more data packet flows of the plurality of data packet flows based at least on the length and a threshold for the length of the queue”. Weston’s teaching of “receiving, by the device, one or more data packets for one or more data communications based on the adjusted window size” and Sarca’s teaching of “receiving, by the device, one or more data packets for the one or more data packet flows” are obviously combinable to reject “receiving, by the device, one or more data packets for the one or more data packet flows based at least on the adjusted window size”, since it would have been obvious to a PHOSITA that Sarca’s step of receiving one or more data packets may be modified further so that the receiving is based on an adjusted window size, as disclosed in Weston. Weston and Sarca are in the same field of endeavor with respect to management of traffic using buffers. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Neither Sarca nor Weston would appear to explicitly disclose adjusting the window size based on a priority of the one or more data packet flows.
Sundararajan discloses adjusting the window size based on a priority of the one or more data packet flows. (paragraph 46)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Sundararajan’s teachings, in conjunction with and to modify Weston and Sarca’s teachings, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that Weston and Sarca’s combined teaching of “adjusting, by the device, a window size of one or more data packet flows of the plurality of data packet flows based at least on the length and a threshold for the length of the queue” and Sundararajan’s teaching of “adjusting the window size based on a priority of the one or more data packet flows” would have been combinable to reject “adjusting, by the device, a window size of one or more data packet flows of the plurality of data packet flows based at least on a priority of the one or more data packet flows and the length and a threshold for the length of the queue” since the Weston and Sarca’s combined teaching of adjusting a window size could be further made conditional upon the priority of the data packet flow(s), as taught by Sundararajan. Sundararajan, Weston and Sarca are in the same field of endeavor with respect to management of traffic using buffers. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10; Sundararajan, paragraphs 1-12). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 28, see rejection for claim 21.  Note that Sarca discloses a device comprising one or more processors, coupled to memory, and network interface (paragraphs 1-7, disclosing “a queuing point in a packet based communication system”, teaching to a PHOSITA at least a “device” in such system that would comprise such queuing point, wherein the methods disclosed in SARCA are implemented, and such packet based communication system would comprise devices that have network interfaces for transceiving actual data packets)
As to claim 35, see rejection for claim 21.  Note that Sarca discloses a system comprising a network interface and one or more processors that implement the disclosed steps (paragraphs 1-7, disclosing “a queuing point in a packet based communication system”, teaching to a PHOSITA at least a “device” in such system that would comprise such queuing point, wherein the methods disclosed in SARCA are implemented, and thus such device would conventionally comprise processors, and such packet based communication system would comprise devices that have network interfaces for transceiving actual data packets)
As to claim 39, see rejection for claim 21.
As to claim 22, Sarca, Sandararajan and Weston teach the method as in the parent claim 21. 
Sarca discloses further comprising identifying, by the device, the one or more data packet flows based at least on the length and threshold length of the queue. (Fig. 2, paragraphs 16-22, in particular, paragraphs 16-17, disclosing, for example, when the queue length of 201 exceeds discard threshold 203 [an embodiment of “based at least on the length and threshold length of the queue”], then “service priority 3 packets are all discarded”, teaching to a PHOSITA that such “service priority 3 packets” [i.e., the data packet flow(s) that are identified here] are selected based on the queue length and discard threshold 203)
As to claim 25, Sarca, Sundararajan and Weston teach the method as in the parent claim 21.
Sarca discloses identifying, by the device, the one or more data packet flows based at least on the priority. (Fig. 2, paragraphs 16-22, in particular, paragraphs 16-17, disclosing that the more the number of discard thresholds 201, 202, 203, etc., the queue length of 201 exceeds, the more the number of “service priority x” packet flows will be discarded, teaching this limitation to a PHOSITA, where lower priority “service priority x” packet flows will be discarded first)
As to claim 26, Sarca, Sundararajan and Weston teach the method as in the parent claim 21.
Sarca further discloses transmitting the one or more data packets for the selected one or more data packet flows (Fig. 2, paragraphs 15-22, disclosing that the data packets are received at the subject queuing point shown in Fig. 2 and then transmitted onto link 108).
Weston discloses adjusting, by the device, a window size of the selected one or more data communications based at least on the length and threshold of the queue (paragraphs 4-13 and 62-65, in particular, paragraph 63, disclosing adjusting the receive window size when, e.g., more than 8MB is being used and more than ¼ of the total RAM is being used”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Weston’s teachings above, in conjunction with and to modify Sarca’s teachings above, to reject the limitations of this claim. In particular, Sarca’s teaching of “transmitting the one or more data packets for the selected one or more data packet flows” and Weston’s teaching of “adjusting, by the device, a window size of the selected one or more data communications based at least on the length and threshold of the queue” are combinable to reject “communicating, by the device, the one or more data packets for the one or more data packet flows via the network interface based at least on the adjusted window size” because it would have been obvious to a PHOSITA to utilize the adjusted window size disclosed in Weston in the performance of the communication/transmission of packets disclosed in Sarca.  Weston and Sarca are in the same field of endeavor with respect to management of traffic using buffers. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 29, 32, 33, see rejections for claims 22, 25 and 26, respectively.
As to claim 36, see rejection for claim 22.

Claim 27,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2013/0343398 A1 to Sarca, in view of U.S. Patent Publication No. 2007/0076726 A1 to Weston et al. and U.S. Patent Publication No. 2012/0106342 A1 to Sundararajan et al., further in view of U.S. Patent Publication No. 2011/0211449 A1 to Attar et al.
As to claim 27, Sarca, Sundararajan and Weston teach the method as in the parent claim 21. 
Attar discloses communicating, by the device, the one or more data packets to a client or a server (Figs. 2 and 3 and paragraphs 22, 27 and 31, where switches 230, 322 and 320 disclose “device”, which is intermediary between clients and servers).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Attar’s teachings, in conjunction with and to modify Weston, Sundararajan and Sarca’s teachings, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to situate the device as disclosed in SARCA between the clients and servers as taught in Attar.  Attar, Sundararajan, Weston and Sarca are in the same field of endeavor with respect to management of traffic using buffers. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10; Sundararajan, paragraphs 1-12; Attar, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 34, Sarca, Sundararajan and Weston teach the method as in the parent claim 28. 
Attar discloses wherein the device is intermediary to one or more client devices and one or more servers. (Figs. 2 and 3 and paragraphs 22, 27 and 31, where switches 230, 322 and 320 disclose “device”, which is intermediary between clients and servers).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Attar’s teachings, in conjunction with and to modify Weston, Sundararajan and Sarca’s teachings, to reject the limitations of this claim, since it would have been obvious to a PHOSITA to situate the device as disclosed in SARCA between the clients and servers as taught in Attar.  Attar, Sundararajan, Weston and Sarca are in the same field of endeavor with respect to management of traffic using buffers. The suggestion/motivation would have been to improvements to communications traffic management. (Weston, paragraphs 4-13; Sarca, paragraphs 6-9; Matsushita, paragraphs 2-24; Lautenschlaeger, paragraphs 1-10; Sundararajan, paragraphs 1-12; Attar, paragraphs 1-10). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Potentially Allowable Subject Matter
Claims 23, 24, 30, 31, 37, 38, 40 may potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, PROVIDED that all outstanding rejections/objections are successfully traversed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463